 In the Matter of AMERICAN PAD AND TEXTILE COMPANYandUPHOL-STERERS' INTERNATIONAL UNION OF NORTH AMERICA, LOCAL 307,AFLCase Na. 9-R-2073 -Decided June 12, 1946Waite, SchindelandBayless,byMr. Herbert Shaffer,of Cincinnati,Ohio, andMr Mel Shaw,of Greenfield, Ohio, for the Company.Mr. J. W. Brown,of Cincinnati, Ohio, andMr. Martin Garber,ofChicago, Ill., for the Union.Mr. Emil C. Farkas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Upholsterers'InternationalUnion ofNorth America, Local 307, AFL, herein called the Union,allegingthat a question affecting commerce had arisen concerning the representa-tion of employees of American Pad and Textile Company,Greenfield,Ohio,herein called the Company,theNational Labor Relations Boardprovided for an appropriate hearing upon due notice before Harold M.Weston,TrialExaminer.The hearing was held at Cincinnati, Ohio,on April 19,1946.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing uponthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYAmerican Pad and TextileCompanyis an Ohio corporation with itsprincipal office, place of business,and only plant located at Greenfield,68 N. L.R. B, No. 80.572 AMERICAN PAD AND TEXTILE COMPANY573Ohio.Prior to 1942 the Company was engaged in the manufacture ofcollar pads,out-door sporting goods, and marine items.After 1942 andduring the war,itmanufactured sleeping bags and life preservers forthe armed forces; presently it is engaged in the manufacture of horsecollar pads and is in the process of reconverting to peacetime produc-tion.In the course of its business,the Company uses raw materials,principally cotton textiles,kapok,gunning bagging,and reindeer hair,valued annually at more than$1,000,000, approximately 99 percent ofwhich is shipped to its plant from points outside the State of Ohio.Annually theCompanymanufacturesfinishedproducts exceeding$2,000,000 in value,90 percent of which is shipped to points outsidethe State of Ohio.The Companyadmits, and we find,that it is engaged in commercewithin themeaning ofthe Act.II.THE ORGANIZATION INVOLVEDUpholsterers' International Union of North America, Local 307, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn November 2, 1945, the Union filed a petition for an investigationand certification of representatives of certain of the Company's em-ployees.'On November 8, 1945, an agreement for consent election wasexecuted by the Company and the Union, and pursuant thereto an elec-tionwas held on November 30, 1945, under the auspices of the Board.The results of the election showed 74 votes for the Union, 97 votes againstthe Union, and 3 challenged ballots ; there were177eligible voters at thetime of the election.2The Company contends that the prior consent election should consti-tute a bar to this proceeding, or, in the alternative, that the petitionherein should be held in abeyance until November 30, 1946. We do notagree.More than 6 months has elapsed since that election.Moreover, wehave been informed by our Regional Office that it ascertained the follow-ing facts as a result of the usual preliminary investigation of the peti-tioningUnion'sprima facieshowing of representation : there are nowICase No.9-R-1982.2On December 6, 1945, the Union filed objections to conduct affecting the results of theelection, claiming that the election should be set aside on the ground that the Company l'a'lcoerced and intimidated its employees so that they were unable to express a free choice OnJanuary 9, 1945, the Companyfiled an answer in denial and a motion to striketheUnion'sobjections.The Company'smotion to strike was denied by the Regional Director on January18, 1946. On March 4,1946,after the petitionin this proceeding had been filed,theUnionwithdrew its objections in that case, 574DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween 330 and 400 employees in the alleged appropriate unit ; and theUnion submitted 160 authorization cards, of which 2 were undated, andthe remainder bore dates subsequent to the consent election. Consider-ing the lapse of time between the consent election and our decision herein,the fact that the number of employees in the alleged appropriate unithas approximately doubled and the further circumstance that the Unionhas submitted as many as 160 authorization cards, virtually all of whichwere obtained after the last election, we are persuaded that the policiesof the Act will best be effectuated by directing another election at thistime.3We find that a question affectingcommerce has arisenconcerning therepresentation of employees of the Company, within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union requests that all employees of the Company,4 excludingcafeteria employees, office and clerical employees, foremen, foreladies, andallother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitutea unitappropriate forcollective bargaining.The Company is in accord with the Union's posi-tion,but contends that cafeteria employees should be included in theappropriate unit.The record discloses that cafeteria employees perform duties usual totheir classification.Since their functions, working conditions, and in-terests are different from those of production and maintenance workers,who constitute the unit agreed upon, we shall exclude cafeteria em-ployees from the unit.5We find that all employees of the Company, excluding cafeteria em-ployees, office and clerical employees, foremen, foreladies, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitutea unitappropriate for thepurposes of collectivebargainingwithin themeaning ofSection 9 (b)of the Act.5 SeeMatter of Vermont Copper Company, Inc.,59N. L. R. B 853;Matter of ColumbiaAircraftCorporation,60N. L.R.B.257;Matter of EdgewaterSteelCompany (MarineDepartment),63 N. L.R. B. 674.' The original petition excludedfromthe unit, firemen, engineers and any other power plantemployees,and watchmen.At the hearing,both parties agreeing, the petition was amended toinclude these classifications in the unit sought."Matter of Container Corporation of America,Ogden Plant,62 N. L.R. B. 1101;Matter ofSangamo Electric Company,59N. L. R. B.364;Matterof Carrier Corporation,46 N. L. R. B.1319 AMERICAN PAD AND TEXTILE COMPANYV.THE DETERMINATION OF REPRESENTATIVES575We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed duringthe pay-roll periodimmediatelypreceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuanttoArticleIII,Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Pad andTextileCompany, Greenfield,Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervision oftheRegional Director for the Ninth Region,acting in this matter asagent for the NationalLaborRelations Board,and subject to Article III,Sections 10 and 11,of said Rules and Regulations,among employeesin the unit found appropriate in SectionIV, above,who were employedduring the pay-roll period immediately precedingthe date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off,and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employeeswho havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election,to determine whether or notthey desire to be represented by Upholsterers'InternationalUnion ofNorth America, Local 307, AFL,for the purposes of collective bar-gaining.CHAIRMANHERZOG took no part in the consideration of the aboveDecision and Direction of Election.